Citation Nr: 1451097	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-49 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 10 percent prior to May 1, 2010, for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 30 percent on and after May 1, 2010, for right lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 20 percent for post-operative right knee instability.

5.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

6.  Entitlement to a compensable rating for post-operative residuals of pilonidal cyst excision.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was previously before the Board in March 2012, at which the claims were remanded for additional development.  While these claims were in remand status, the Agency of Original Jurisdiction (AOJ) issued a November 2012 rating decision wherein the rating assigned to the Veteran's service-connected right lower extremity radiculopathy was increased to 30 percent, effective May 1, 2012.  After the AOJ issued a November 2012 supplemental statement of the case, the claims were remitted to the Board for further appellate review.  The Board has re-captioned the Veteran's claims to reflect the November 2012 rating decision.

In October 2010, the Veteran testified before an RO Hearing Officer.  In December 2010, the Veteran testified before the undersigned Veterans Law Judge.  Both the October 2010 and December 2010 hearing transcripts have been associated with the claims file.

Subsequent to the March 2012 Board remand, the RO issued a July 2013 rating decision wherein service connection for posttraumatic stress disorder was granted and a 100 percent rating was assigned thereto.  Further, in the July 2013 rating decision, the Veteran was also granted special monthly compensation based on housebound status.  The Board finds that the July 2013 rating decision, and the underlying evidence, reasonably raises the issue of entitlement to TDIU and, thus, this issue is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As mentioned in the Introduction, the Veteran's claims were before the Board in March 2012, at which time they were remanded for additional development.  Specifically, the Board directed the AOJ to attempt to obtain the Veteran's VA treatment records from the North Texas VA Health Care System, dated in and after May 2011.  The Board then directed the AOJ to provide the Veteran with VA examinations to assess the current severity of his service-connected thoracolumbar and right knee disabilities.  Thereafter, the AOJ was directed to re-adjudicate the Veteran's claims and, if any benefit remained denied, issue a supplemental statement of the case to the Veteran and return the claims to the Board for further appellate review.

While the Veteran's claims were in remand status, the AOJ requested and obtained the Veteran's VA treatment records dated from June 22, 2011 to March 26, 2012, and May 1, 2012 to August 20, 2012.  Additionally, the Veteran was scheduled for and underwent VA examinations for his service-connected thoracolumbar spine and right knee disabilities in March 2012.  The AOJ then re-adjudicated the Veteran's claims, increasing the rating assigned to the Veteran's service-connected right lower extremity radiculopathy to 30 percent, effective May 1, 2012.  Thereafter, the AOJ issued a November 2012 supplemental statement of the case before remitting the Veteran's claims to the Board for appellate review.

Subsequent to the issuance of the November 2012 supplemental statement of the case, numerous VA treatment records were associated with the Veteran's claims file, including those that documented treatment for the Veteran's service-connected thoracolumbar spine, right lower extremity radiculopathy, right knee, and pilonidal cyst disabilities, dated after the March 2012 VA examinations and after the November 2012 supplemental statement of the case.  Significantly, May 2013 VA treatment records demonstrate that the Veteran underwent epidural steroid injections at his right L4-5 interlaminar space to treat lumbar radiculopathy, described at dysfunction and pain of the spinal nerves.  January 2014 VA treatment records demonstrated that the Veteran fell and sustained a right knee injury.  He complained of right knee pain and "popping."   The Veteran also walked with a right-sided limp.  Additionally, September 2014 VA treatment records demonstrate that the Veteran was treated for a cyst on his lower abdominal with a 4-day history.  This cyst was not present at the time of the most recent VA examination (dated in January 2010) wherein the severity of his service-connected post-operative residuals of pilonidal cyst excision were assessed.

VA's duty to assist includes providing thorough and contemporaneous medical examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that the evidence associated with claims file subsequent to the most recent VA examinations for each of the service-connected disabilities at issue herein appears to demonstrate that these disabilities have worsened.  As such, the Board finds that a remand is required in order to provide the Veteran with VA examinations to ascertain the current severity of his service-connected thoracolumbar spine, right lower extremity radiculopathy, right knee, and pilonidal cyst disabilities.

Additionally, the evidence associated with the Veteran's claim file since the AOJ issued the November 2012 supplemental statement of the case was not accompanied by a contemporaneous waiver of AOJ review.  38 C.F.R. § 20.1304 (2014).  The Board finds that this evidence is pertinent to the Veteran's claims at issue herein and, thus, a remand is required in order for the AOJ to consider this evidence in the first instance.  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the other claims being remanded herein.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the increased ratings claims because a decision on the latter claims may have an impact on the former claim.  Thus, the claim of entitlement to TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ, for the purpose of obtaining a detailed, post-service work history.

2.  The AOJ must attempt to obtain all of the Veteran VA treatment records from the North Texas VA Health Care System, dated in and after September 2014.

3.  The AOJ must then afford the Veteran a VA examination to determine the current severity of his service-connected intervertebral disc syndrome of the thoracolumbar spine. The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.  The examiner must determine the range of motion of the Veteran's thoracolumbar spine, in degrees.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the thoracolumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected intervertebral disc syndrome of the thoracolumbar spine, expressed in terms of the degree of additional range of motion loss.  Further, an opinion must be stated as to whether any associated pain significantly limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss. 

A separate rating has already been assigned for right lower extremity radiculopathy.  The examiner must assess the severity of the Veteran's right lower extremity radiculopathy and report any other associated neurological complaints or findings attributable to the Veteran's service-connected intervertebral disc syndrome of the thoracolumbar spine.

The examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months. 

Finally, the examiner must describe functional limitations resulting from the Veteran's service-connected intervertebral disc syndrome of the thoracolumbar spine. 

A complete rationale for all opinions must be provided.

4.  The AOJ should provide the Veteran a VA examination to determine the nature and current level of severity of his service-connected right knee disability.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  All indicated tests and studies are to be performed.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joints Examination, and use of a goniometer must be noted in the report.  The examiner should offer an opinion as to the degree on which pain first appears on flexion and extension of the right knee.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension, or otherwise impair functioning of the knee.  The examiner should set forth all examination findings, along with an explanation for any conclusions reached.

5.  The AOJ should provide the Veteran a VA examination to determine the severity of his service-connected right knee disability.  All necessary tests must be conducted, including range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees.  If painful motion is observed, the examiner must state the point, in terms of degrees, at which motion is limited by pain.  Range of motion studies must then be repeated.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee disabilities.  The examiner must also assess the severity of any associated instability.  The examiner should set forth all examination findings, along with an explanation for any conclusions reached.

6.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated, to include consideration of all of the relevant evidence submitted since the November 2012 supplemental statement of the case.  Further, the AOJ must adjudicate the issue of entitlement to TDIU.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

